Citation Nr: 1000852	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from May 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In February 2009, the Board remanded the 
Veteran's claim for additional development.

The Board notes that, by a July 2004 rating decision, the RO 
granted non-service-connected pension.  While the case was in 
remand status, the Veteran was awarded special monthly 
pension on account of the need for aid and attendance.  It 
was determined that aid and attendance is necessary as a 
result of the Veteran's non-service-connected hypertension, 
atrial fibrillation, and primarily his cerebral vascular 
accident (CVA) with right hemiparesis.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has 
been manifested by symptoms that include depression, anxiety, 
irritability, anger, flashbacks, nightmares, intrusive 
thoughts, isolation, decreased interest, sleep impairment, 
difficulty concentrating, and intermittent panic attacks; 
however, the symptoms have not been severe enough to 
interfere with occupational and social functioning and they 
have been controlled by continuous medication.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a December 2003 notice letter, the RO notified the 
Veteran and his representative of the information and 
evidence needed to substantiate the Veteran's underlying 
service connection claim.  After the Veteran appealed for a 
higher initial rating, he was informed by a September 2005 
notice letter that the evidence must show that his PTSD was 
worse than evaluated or had gotten worse.  Notably, in 
October 2008, he was sent a letter containing the specific 
rating criteria for evaluating PTSD.  The Veteran has 
demonstrated actual knowledge of the information and evidence 
needed to substantiate his claim based on his continued 
assertions that his PTSD has increased in severity even after 
the October 2008 letter was sent to him.  Moreover, the 
Veteran's representative has submitted arguments for a higher 
initial rating based on symptoms listed in the rating 
criteria applicable to PTSD.  Thus, the Board observes that 
the Veteran is aware of what he must show to support his 
claim.

In any event, the Veteran's claim of service connection has 
been granted.  Once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2009); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006); see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a 
remand of the issue on appeal for further notification of how 
to substantiate the claim is not necessary.

The Board also finds that the December 2003 and September 
2005 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
PTSD.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Centers (VAMCs) in 
Augusta and Dublin, Georgia.  Private treatment records from 
the Meadow Regional Medical Center were also obtained.  
Additionally, in October 2004, July 2006, and May 2009, the 
Veteran was provided VA examinations in connection with his 
claim, the reports of which are of record.  These examination 
reports contain sufficient evidence by which to evaluate the 
Veteran's PTSD in the context of the rating criteria, 
particularly the May 2009 report that adequately 
differentiated the Veteran's symptoms that result from PTSD 
and those that result from non-service-connected 
disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Significantly, the Veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 
486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD has been assigned an initial rating of 30 
percent under Diagnostic Code 9411 as the RO increased the 
initial rating from 10 percent to 30 percent in an August 
2006 rating decision.  The effective date is November 2003, 
the date of the original claim for service connection.  Under 
that diagnostic code, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).



The Board notes that when it is not possible to separate the 
effects of a service-connected disability from a non-service-
connected disability, such signs and symptoms shall be 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In the 
Veteran's case, it is clear that he suffers from severe 
symptoms affecting his mental system, including cognitive and 
memory impairment.  Pursuant to the Board's February 2009 
remand, a VA psychiatric examination was conducted, in part, 
to differentiate the Veteran's symptoms related to his PTSD 
and the symptoms related to his non-service-connected 
disabilities, such as alcoholic dementia and CVA residuals.  
This request was adequately and substantially completed by a 
VA examiner in May 2009.  The May 2009 examination report 
represents the most probative evidence as to the severity of 
the Veteran's PTSD as the examiner reviewed the available 
evidence in the claims file and addressed the disabling 
effects of the Veteran's symptoms in terms of their history 
and those evident during the examination.  As noted in the 
introduction, VA addressed the disabling nature of the 
Veteran's non-service-connected disabilities when it granted 
special monthly pension on the account of the need for aid 
and attendance when the case was in remand status.

A review of the evidence of record reveals that the Veteran 
was first diagnosed with PTSD in January 2004 at the Dublin 
VAMC.  He has since received regular treatment for PTSD at 
that facility.  The Veteran was also seen for alcohol 
dependence.  He has since received a diagnosis of alcoholic 
dementia.  Treatment records from the Augusta and Dublin 
VAMCs show hospital admissions and physical therapy session 
as a result of a previous CVA and a head injury from a 
motorcycle accident that occurred in March 2004.  Records 
from Meadow Regional primarily address an episode of 
dehydration and renal failure in January 2006 as a result of 
alcohol use and do not squarely pertain to the Veteran's 
PTSD.

In the May 2009 VA examination report, the examiner 
accurately noted the Veteran's medical history and his 
treatment for PTSD at the Dublin VAMC.  The examiner noted 
that the current treatment consisted of anti-depressant and 
anti-anxiety medication.  Significantly, the examiner stated 
that the Veteran's PTSD symptoms are controlled with the 
medication.  With respect to his family, the examiner noted 
that the Veteran is divorced and lives alone, but receives 
support and assistance from his sister and daughter.  On 
examination, the Veteran was clean and casually dressed.  He 
was cooperative and attentive.  His affect was appropriate 
and his mood was good.  The Veteran's judgment and insight 
were intact as he understood the outcome of his behavior and 
understood that he has a problem.  There was no evidence of 
delusions, hallucinations, inappropriate behavior, obsessive 
or ritualistic behavior, panic attacks, sleep impairment, 
homicidal or suicidal thoughts, impaired impulse control, or 
episodes of violence.  Additionally, there was no history of 
suicide attempts, or violence or assaultiveness.  Notably, 
the Veteran exhibited aphasia and had attention disturbance.  
He had difficulty following the examination process and both 
his recent and immediate memory was impaired.  The examiner 
either expressly or impliedly attributed these symptoms to 
the Veteran CVA and dementia.  

The examiner did note that the Veteran had experienced 
symptoms specific to PTSD, including recurrent distressing 
dreams, distress when faced with triggers resembling 
traumatic events, thought avoidance, isolation, diminished 
interest, irritability, anger, and difficulty concentrating.  
Importantly, the examiner stated that, although the Veteran 
has a history of PTSD symptoms, the symptoms are currently 
controlled with medication.  The provided Axis I diagnoses 
were PTSD and alcoholic dementia.  The examiner also noted 
that the Veteran had dementia and a stroke that currently 
placed him in a nursing home care unit because he is in need 
of aid and attendance.

With respect to the occupational and social impairment 
resulting from PTSD, the examiner gave the opinion that the 
Veteran's PTSD, when taken solely, is not such that it would 
interfere with his ability to maintain gainful employment.  
The opinion was based on the examination and the Veteran's 
history.  When faced with several options of how to 
characterize the level of impairment that has been caused by 
the 

Veteran's PTSD, the examiner determined that as a result of 
PTSD there has not been total impairment, deficiencies in 
most areas, reduced reliability and productivity, occasional 
decrease in work efficiency, or mild or transient symptoms 
that decrease work efficiency.  Instead, the examiner 
determined that the Veteran's PTSD symptoms have not been 
severe enough to interfere with his occupational and social 
functioning. 

Based on the evidence in the May 2009 VA examination report, 
the Board finds that an initial rating in excess of 30 
percent is not warranted for PTSD.  Formally diagnosed mental 
conditions that are not severe enough to interfere with 
occupational and social functioning, as well as those that 
produce symptoms controlled by continuous medication, warrant 
only noncompensable and 10 percent ratings, respectively.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As the Veteran 
has already been in receipt of a 30 percent rating since the 
effective date of the award of service connection, he has 
been fully compensated for the effects of his PTSD.

The Board notes that the May 2009 VA examiner assigned a GAF 
(global assessment of functioning) score of 55.  This is in 
line with most of the other GAF scores that have been 
assigned during VA treatment and examinations, which have 
generally been between 45 and 55.  According to DSM-IV, such 
scores may be representative of moderate to serious symptoms.  
Serious symptoms include suicidal ideation, which is listed 
in the criteria for a 70 percent rating.  In view of the VA 
examiner's actual statements regarding the severity of the 
Veteran's PTSD, the Board does not find the assigned GAF 
scores to be representative of his symptoms.  In this case, 
the examiner clearly found that the Veteran's symptoms have 
caused little to no occupational and social impairment and 
have been controlled with medication.  It's clear that the 
GAF scores represent an evaluation of functioning of 
disabilities in addition to PTSD.  Thus, the Board does not 
accord value to the GAF scores when weighing the evidence.

As noted previously, the May 2009 VA examination report 
represents the best evidence of record by which to evaluate 
the effects of the Veteran's PTSD.  This is so for the entire 
rating period because the examiner was able to review the 
evidence associated with the claims file since the award of 
service connection and the examiner differentiated the 
symptoms of non-service-connected disabilities unlike 
previous medical treatment providers and evaluators.  VA 
treatment records and examination reports from October 2004 
and July 2006 appeared to reflect 


symptoms related to PTSD, including depression, anxiety, 
irritability, anger, flashbacks, nightmares, intrusive 
thoughts, isolation, decreased interest, sleep impairment, 
difficulty concentrating, and intermittent panic attacks.  
However, the May 2009 VA examiner has made clear that, even 
if the Veteran's PTSD has produced these types of symptoms, 
the symptoms have not been severe enough to interfere with 
occupational and social functioning and they have been 
controlled by continuous medication.  Additionally, the 
identified symptoms are generally contemplated by the 
criteria for a 30 percent rating, which has already been 
assigned.  In light of this evidence of record, the Board 
concludes that the criteria for an initial rating in excess 
of 30 percent have not been met and a higher initial rating 
is not warranted.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's PTSD has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 30 percent for PTSD must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


